Citation Nr: 0640207	
Decision Date: 12/29/06    Archive Date: 01/05/07

DOCKET NO.  05-33 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas



THE ISSUES

1.  Entitlement to an increased evaluation for a gunshot 
wound to the right upper arm, muscle group III, currently 
assigned a 20 percent disability evaluation.

2.  Entitlement to service connection for a right scapula 
injury (claimed as a right shoulder blade injury).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 


INTRODUCTION

The veteran served on active duty service from September 1951 
to August 1953.  He also had subsequent service in the United 
States Army Reserve with several short periods of active duty 
service.  The Board notes that the veteran was awarded the 
Purple Heart Medal and Combat Infantryman Badge, among other 
awards.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.

A hearing was held on January 11, 2006, in Little Rock, 
Arkansas, before the undersigned acting Veterans Law Judge 
(i.e. a Travel Board hearing), who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. 
§ 7107(c), (e)(2) and who is rendering the determination in 
this case.  A transcript of the hearing testimony is in the 
claims file.

The Board also observes that the veteran raised a claim for 
service connection for myofascial pain syndrome in a May 2005 
statement as well as a claim for service connection for a 
digestive disorder during his January 2006 hearing.  However, 
those matters are not currently before the Board because they 
have not been prepared for appellate review.  Accordingly, 
the matters are referred to the RO for appropriate action.  






FINDINGS OF FACT

1.  The veteran has not been shown to have a moderately 
severe injury of the intrinsic muscles of the right shoulder 
girdle.

2.  The veteran has not been shown to currently have a right 
scapula injury that is causally or etiologically related to 
service or to a service-connected disorder.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for a gunshot wound to the right upper arm have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.55, 
4.56, 4.73, Diagnostic Code 5303 (2006). 

2.  A right scapula injury was not incurred in active service 
and is not proximately due to, the result of, or aggravated 
by a service-connected disease or injury. 38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

In this case, the RO did provide the veteran with notice in 
April 2004, prior to the initial decision on the claims in 
July 2004, as well as in June 2005.  Therefore, the timing 
requirement of the notice as set forth in Pelegrini has been 
met and to decide the appeal would not be prejudicial to the 
claimant.  

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran in 
the notice letters about the information and evidence that is 
necessary to substantiate his claims for service connection 
and for an increased evaluation.  Specifically, the April 
2004 letter indicated that the veteran needed evidence 
showing a connection between his right shoulder blade 
disability and his service-connected right upper arm 
disability.  The June 2005 letter also stated that the 
evidence must show that he had an injury in military service 
or a disease that began in, or was made worse during military 
service, or that there was an event in service that caused 
injury or disease; that he has a current physical or mental 
disability; and, that there is a relationship between his 
current disability and an injury, disease, or event in 
military service.  The April 2004 and June 2005 letters 
further stated, "To establish entitlement to an increased 
evaluation for you service-connected disability, the evidence 
must show that your service-connected condition has gotten 
worse."  Additionally, the September 2005 statement of the 
case (SOC) notified the veteran of the reasons for the denial 
of his application and, in so doing, informed him of the 
evidence that was needed to substantiate his claims.   In 
fact, the September 2005 SOC provided the veteran with the 
schedular criteria used to evaluate his service-connected 
disability, namely Diagnostic Code 5303.

In addition, the RO notified the veteran in the notice 
letters about the information and evidence that VA will seek 
to provide.  In particular, the April 2004and June 2005 
letters indicated that reasonable efforts would be made to 
help him obtain evidence necessary to support his claims and 
that VA was requesting all records held by Federal agencies, 
including service medical records, military records, and VA 
medical records.  The veteran was also informed that a 
medical examination would be provided or that a medical 
opinion would be obtained if it was determined that such 
evidence was necessary to make a decision on his claims.

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
April 2004 and June 2005 letters notified the veteran that he 
must provide enough information about his records so that 
they could be requested from the agency or person that has 
them.  The April 2004 and June 2005 letters also requested 
that he complete and return the enclosed VA Form 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs, if there were any private 
medical records that he would like VA to obtain on his 
behalf.  In addition, the April 2004 letter informed the 
veteran that it was still his responsibility to support his 
claims with appropriate evidence.  Similarly, the April 2004 
and June 2005 letters stated that it was his responsibility 
to ensure that VA receives all requested records that are not 
in the possession of a Federal department or agency.  

The notice letters also informed the veteran of the need to 
give to VA any evidence pertaining to his claims.  In this 
regard, the April 2004 letter stated he should submit any 
evidence in his possession that pertains to the claims.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four notice requirements has been fully 
satisfied in this case, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error. 

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection for a right 
scapula injury, but he was not provided with notice of the 
type of evidence necessary to establish a disability rating 
or an effective date for the disability on appeal.  
Similarly, he was informed of the evidence necessary to 
substantiate his claim for an increased evaluation for his 
service-connected gunshot wound to the right upper arm, but 
he was not notified of the evidence necessary to establish an 
effective date.  Despite the inadequate notice provided to 
the veteran pertaining to disability ratings and effective 
dates, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  The Board 
concludes below that the veteran is not entitled to service 
connection for a right scapula injury or to an increased 
evaluation for his gunshot wound to the right upper arm.  
Thus, any questions as to the appropriate disability rating 
or effective date to be assigned are rendered moot.  

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's service medical 
records as well as his VA medical records pertinent to the 
years after service are in the claims file and were reviewed 
by both the RO and the Board in connection with his claims.  
The veteran was also afforded a VA examination in April 2004, 
and he was provided the opportunity to testify at hearing 
before the Board in January 2006.  VA has further assisted 
the veteran and his representative throughout the course of 
this appeal by providing them with a SOC, which informed them 
of the laws and regulations relevant to the veteran's claims.  
For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the veteran in this case.


I.  Increased Evaluation

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint.  
38 C.F.R. § 4.59.

The veteran is currently assigned a 20 percent disability 
evaluation for a gunshot wound to the upper right arm 
pursuant to 38 C.F.R. § 4.73, Diagnostic Code 5303.  
Diagnostic Code 5303 applies to residuals of injury to muscle 
group III, namely the intrinsic muscles of the shoulder 
girdle.  These muscles are: (1) pectoralis major I 
(clavicular) and (2) deltoid.  The function of these muscles 
is elevation and abduction of arm to level of shoulder; act 
with 1 and 2 Group II in forward and backward swing of arm.  

Under Diagnostic Code 5303, a 20 percent evaluation is 
assigned for a moderate injury of the intrinsic muscles of 
the shoulder girdle.  A 30 percent disability evaluation is 
warranted for a moderately severe muscle injury on the 
dominant side, and 40 percent disability evaluation is 
contemplated when such impairment is severe on the dominant 
side.

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  As 
demonstrated by the medical evidence of record, the veteran 
is right-handed and as such, major, as opposed to minor, 
shoulder disability ratings are applicable.  38 C.F.R. 
§ 4.69.  

The factors to be considered in evaluating disabilities 
residual to healed wounds involving muscle groups are set 
forth in 38 C.F.R. §§ 4.55, 4.56.  A through-and-through 
injury with muscle damage shall be evaluated as no less than 
a moderate injury for each group of muscles damaged.  38 
C.F.R. § 4.56(b).  For VA rating purposes, the cardinal signs 
and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination, and uncertainty of movement.  38 
C.F.R. § 4.56(c).

The type of injury associated with a moderate muscle 
disability is a through and through or deep penetrating wound 
of short track from a single bullet, small shell, or shrapnel 
fragment, without explosive effect of high velocity missile, 
residuals of debridement, or prolonged infection.  38 C.F.R. 
§ 4.56(d)(2).  A history with regard to this type of injury 
should include service department evidence or other evidence 
of in-service treatment for the wound and consistent 
complaints of one or more of the cardinal signs and symptoms 
of muscle disability, particularly lowered threshold of 
fatigue after average use affecting the particular functions 
controlled by the injured muscles.  38 C.F.R. § 
4.56(d)(2)(ii).  Objective findings should include entrance 
and (if present) exit scars, small or linear, indicating 
short track of missile through muscle tissue and some loss of 
deep fascia or muscle substance or impairment of muscle tonus 
and loss of power or lowered threshold of fatigue when 
compared to the sound side.  38 C.F.R. § 4.56(d)(2)(iii).

The type of injury associated with a moderately severe muscle 
disability is a through and through or deep penetrating wound 
by a small high-velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.  A history with 
regard to this type of injury should include prolonged 
hospitalization in service for treatment of wound, consistent 
complaints of cardinal signs and symptoms of muscle 
disability, and, if present, evidence of inability to keep up 
with work requirements.  Objective findings should include 
entrance and (if present) exit scars indicating the track of 
the missile through one or more muscle groups as well as 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
the sound side.  Tests of strength and endurance compared 
with sound side should demonstrate positive evidence of 
impairment.  38 C.F.R. § 4.56(d)(3).

The type of injury associated with a s severe muscle 
disability is a through and though or deep penetrating due to 
high velocity missile, or large or multiple low velocity 
muscles, or with shattering bone fracture or open comminuted 
fracture with extensive debridement, prolonged infection, or 
sloughing of soft parts, intermuscular binding and scarring.  
A history with regard to this type of injury should include 
hospitalization for a prolonged period for treatment of wound 
and a record of consistent complaint of cardinal signs and 
symptoms of muscle disability as defined in paragraph (c) of 
this section, worse than those shown for moderately severe 
muscle injuries, and if present, evidence of inability to 
keep up with work requirements.  Objective findings should 
include ragged, depressed, and adherent scars indicating wide 
damage to muscle groups in missile track.  Palpation should 
show loss of deep fascia or muscle substance, or soft flabby 
muscles in wound area.  Muscles should swell and harden 
abnormally in contraction.  Tests of strength, endurance, or 
coordinate movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function.  
If present, the following are also signs of severe muscle 
disability: x-ray evidence of minute multiple scattered 
foreign bodies indicating intramuscular trauma and explosive 
effect of missile; adhesion of scar to one of the long bones, 
scapula, pelvic bones, sacrum, or vertebrae, with epithelial 
sealing over the bone rather than true skin covering in an 
area where bone is normally protected by muscle; diminished 
muscle excitability to pulsed electrical current in 
electrodiagnostic tests; visible or measurable atrophy; 
adaptive contraction of an opposing group of muscles; atrophy 
of muscle groups not in track of the missile, particularly of 
the trapezius and serratus in wounds of the shoulder girdle; 
or, induration or atrophy of an entire muscle following 
simple piercing by a projectile.  38 C.F.R. § 4.56(d)(4).

During the January 2006 Travel Board hearing, the veteran 
testified that his gunshot wound to the right upper arm, 
muscle group III, is more than moderately disabling.  He 
explained that he could not lift his arm past the shoulder 
level, and that with continued use, pain radiates down the 
arm.  Regarding the injury sustained in service, the veteran 
testified that that a shell fragment lodged in his arm and 
some (or one) went through the other side of his arm.  He 
related that he treats his muscle pain with over-the-counter 
medication and a TENS unit.  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to an increased evaluation for his 
gunshot wound to the right upper arm.  The veteran's service 
medical records show that he sustained a gunshot wound to the 
right upper arm from enemy mortar fire in October 1952.  A 
physical examination revealed a wound on the anterior middle 
third of this right upper arm measuring six centimeters by 
three centimeters anteriorly and four centimeters by two 
centimeters posteriorly.  X-rays did not show any fractures, 
and there was no artery or nerve damage.  The wounds were 
debrided and sutured, and it was noted that they healed 
satisfactorily with good return of function and full range of 
motion.  He was prescribed antibiotics, and he returned to 
duty.  The veteran was later afforded a separation 
examination in August 1953, which did not find any clinical 
abnormalities of the upper extremities.

The Board notes that there is no medical evidence showing 
that the veteran required prolonged hospitalization during 
service or at any time thereafter, and his service medical 
records do not document prolonged infection, sloughing of 
soft parts, or intermuscular scarring.  Nor does the evidence 
demonstrate that he had consistent complaints of cardinal 
signs and symptoms of muscle disability during or shortly 
after service, as the medical evidence does not show him to 
have had loss of power, more than slight weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination, or uncertainty of movement.  Further, while the 
veteran's right arm disability has affected him, the evidence 
does not show that he has been unable to keep up with work 
requirements over the years.  Moreover, the April 2004 VA 
examiner opined that the veteran's injury had remained stable 
with some possible increase in weakness due to age.  He also 
stated that the veteran had only moderate functional loss of 
the use of the right shoulder joint due to pain.  In short, 
there are no objective findings of record that would 
establish that the degree of disability resulting from the 
veteran's muscle group III impairment more nearly 
approximates the level of moderately severe.  Therefore, an 
increased evaluation for the veteran's right thigh disability 
is not warranted under the criteria of Diagnostic Code 5303.

The Board notes that 38 C.F.R. §§ 4.40 and 4.45 are not 
applicable because Diagnostic Code 5303 does not contemplate 
limitation of motion based upon a joint abnormality (as 
opposed to limitation of motion based upon a muscle injury).  
See Johnson v. Brown, 9 Vet. App 7, 11 (1996) (holding that 
Diagnostic Code 5257 is not predicated on loss of range of 
motion and thus 38 C.F.R. §§ 4.40 and 4.45 are not applicable 
to a disability rated under that Diagnostic Code); see also 
DeLuca v. Brown, 8 Vet. App. 202 (1995); VAOPGCPREC 9-98 
(August 1998).  Moreover, symptoms such as weakness, loss of 
power, fatigue-pain, etc., are specifically contemplated by 
Diagnostic Code 5303.  See 38 C.F.R. § 4.56(c) (2006).

As a final point, it is pointed out that while a separate 
evaluation could be assigned for the two scars representing 
the entry and exit wounds about the veteran's right upper 
arm, (see Esteban v. Brown, 6 Vet. App. 259, 261 (1994) 
(permitting separate evaluations for separate problems 
arising from the same injury if they do not constitute the 
same disability or same manifestation under 38 C.F.R. § 
4.14), here, the April 2004 examination essentially indicates 
that these scars are asymptomatic, and clearly, they do not 
involve an area or areas of 144 square inches or greater.  
Hence, there is no basis for assignment of a separate, 
compensable evaluation for these scars about the upper right 
arm.  See 38 C.F.R. § 4.118, Diagnostic Code 7801-7805.



II.  Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection may also be established on a secondary 
basis for a disability which is proximately due to or the 
result of service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) proximately caused by or (b) proximately 
aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a 
service-connected disability aggravates a 
nonservice-connected condition, a veteran may be compensated 
for the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen, 7 Vet. App. at 448.  Temporary or 
intermittent flare-ups of symptoms of a condition, alone, do 
not constitute sufficient evidence aggravation unless the 
underlying condition worsened.  Cf. Davis v. Principi, 276 F. 
3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for a right 
scapula injury.  The veteran's service medical records are 
negative for any complaints, treatment, or diagnosis of a 
scapula injury.  In fact, the veteran's August 1953 
separation examination found his upper extremities to be 
normal and he did not seek treatment for a right scapula 
injury for many decades following his separation from 
service.  Therefore, the Board finds that a right scapula 
injury did not manifest during his period of service or for 
many years thereafter.

With regard to the decades-long evidentiary gap in this case 
between active service and the earliest complaints of a right 
scapula injury, the Board notes that this absence of evidence 
constitutes negative evidence tending to disprove the claim 
that the veteran had an injury or disease in service which 
resulted in chronic disability or persistent symptoms 
thereafter.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of continuing 
complaints, symptoms, or findings for many decades between 
the period of active duty and the first complaints or 
symptoms of a scapula injury is itself evidence which tends 
to show that a right scapula injury did not have its onset in 
service or for many years thereafter.


In addition to the lack of evidence showing that a right 
scapula injury manifested during service or within close 
proximity thereto, the medical evidence of record does not 
link any current diagnosis of a scapula injury to the 
veteran's military service.  As noted above, the record shows 
that there were no complaints, treatment, or diagnosis of a 
scapula injury for many years following the veteran's 
separation from service.  Moreover, the veteran has not even 
contended that his right scapula injury is directly related 
to his military service, as he has instead claimed that the 
disorder is due to his service-connected gunshot wound to the 
right upper arm.  Therefore, the Board finds that a right 
scapula injury did not manifest during service or for many 
years thereafter and has not been shown to be causally or 
etiologically to an event, disease, or injury in service.

The Board does observe the veteran's chief assertion that he 
currently has a right scapula injury that is secondary to his 
service-connected gunshot wound to the right upper arm.  The 
Board acknowledges that the veteran has previously been 
assessed with various disorders, including a right rotator 
cuff tear, bursal surface partial tear, supraspinatus 
tendonitis, subacromial/subdeltoid bursitis, and tear of the 
posterior/superior labrum.  However, the April 2004 VA 
examiner stated that there was no impairment or injury to the 
right shoulder girdle muscles involving the scapular area, 
despite his compaints of pain.  To the extent the veteran has 
scapular pain, the Board notes that pain alone, without a 
diagnosed related medical condition, does not constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  Therefore, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim for service connection for a 
right scapula injury.

Because the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for a right scapula injury is not warranted.  
Although the veteran contends that he currently has a right 
scapula injury that is related to his military service, the 
veteran is not a medical professional, and therefore his 
beliefs and statements about medical matters do not 
constitute competent evidence on matters of medical etiology 
or diagnosis and absent a professional medical opinion 
linking a current disorder to service, service connection 
cannot be granted. See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).


ORDER

An evaluation in excess of 20 percent for a gunshot wound to 
the right upper arm, muscle group III, is denied.

Service connection for a right scapula injury is denied.




____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


